NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROCELIA JERONIMO DOMINGO DE                     No.    20-72765
CRUZ; et al.,
                                                Agency Nos.       A208-304-629
                Petitioners,                                      A208-304-630

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Rocelia Jeronimo Domingo de Cruz and her child, natives and citizens of

Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying

their application for asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Conde

Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). We deny in part and

dismiss in part the petition for review.

      As to petitioners’ claim of past persecution based on insults and

mistreatment Domingo de Cruz experienced as a child, substantial evidence

supports the agency’s determination that the experiences did not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003)

(persecution is “an extreme concept that does not include every sort of treatment

our society regards as offensive” (internal quotation marks omitted)). As to harm

from gang members, substantial evidence also supports the agency’s determination

that petitioners did not establish a nexus to a protected ground, including their

Mayan ethnicity. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). To the extent petitioners contend

they established membership in a particular social group, we lack jurisdiction to

consider the issue. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(court lacks jurisdiction to review claims not presented to the agency). We also


                                           2                                   20-72765
lack jurisdiction to consider petitioners’ contention that the IJ erred in analyzing

past persecution. See id. We reject as unsupported by the record petitioners’

contention that the BIA erred in analyzing past persecution.

      As to petitioners’ claim of future persecution, substantial evidence supports

the agency’s determination that petitioners failed to establish their fear is

objectively reasonable. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006)

(petitioner failed to present “compelling, objective evidence demonstrating a well-

founded fear of persecution”); see also Tamang v. Holder, 598 F.3d 1083, 1094-95

(9th Cir. 2010) (fear of future persecution was not objectively reasonable, in part,

because similarly-situated family members remained in petitioner’s home country

unharmed); Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir. 1995) (evidence of

discrimination was insufficient to establish a well-founded fear of persecution).

      Thus, petitioners’ asylum and withholding of removal claims fail.

      In light of this disposition, we do not reach petitioners’ remaining

contentions regarding their asylum and withholding of removal claims. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      In the opening brief, Domingo de Cruz does not challenge, and therefore

waives, the agency’s denial of her CAT claim. See Lopez-Vasquez v. Holder, 706




                                           3                                    20-72765
F.3d 1072, 1079-80 (9th Cir. 2013) (concluding petitioner waived challenge to

issue not specifically raised and argued in his opening brief).

      The temporary stay of removal remains in place until issuance of the

mandate.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          4                                  20-72765